Case 2:21-mj-04236-DUTY Document 9 Filed 09/13/21 Page 1 of 3 Page ID #:15



   1
                                                                                                 COURT
   2 1

   3
                                                                               SEP i 3 2o2i
   4

   5

   b

   7

   8                                      UNITED STATES DISTRICT COURT

   9                                    CENTRAL DISTRICT OF CALIFORNIA

  10

  ~~       UNITED STATES OF AMERICA,

  l2                                        Plaintiff,       ~ °~ ,r ~.j - {~~~ ~a~~~
  13                               v.                           ORDER OF DETENTION AFTER HEARING
                                                                   (18 U.S.C. §3-~2fijj—
  14
           ~~~~1~~                                                                 ~/y`3
  15         (~ p~~'~                        Defendant.
             `J
  16

  17                                                             I.
  18             A.()On motion of the Government involving an alleged

  19                 1.() crime of violence;
  20                 2, ()offense with maximum sentence of life imprisonment or death;

  21                 3.( )narcotics or controlled substance offense with maximum sentence of ten or more

  22 'I,                    years (21 U.S.C. §§ 801,/951, et, eus     ,/955a);
  23                 4.() felony -defendant convicted of two or more prior offenses described above;

  24 I               5.(} any felony that is not otherwise a crime of violence that involves a minor victim, or

  25                        possession or use of a firearm or destructive device or any other dangerous weapon,
  26                        or a failure to register under l 8 U.S.0 § 2250.

  27 i           B.(~On motion ()(by the Government)/()(by the Court sua sponte involving)

  28       ///

                                        ORDER OF DETEiYT10N AFTER HEARING {18 U.S.C. §3142(1))

           C'R-94 (06/07)                                                                                Page I of3
~   Case
     1   2:21-mj-04236-DUTY Document 9 Filed 09/13/21 Page 2 of 3 Page ID #:16



       1            1. (~~serious risk defendant will flee;                                                            ~

       2            2. ()serious risk defendant will
       3                  a.() obstruct or attempt to obstruct justice;
       4                  b. O threaten, injure, or intimidate a prospective witness or juror or attempt to.do so. I
       5                     ~~-?~~~   ,~Gj~•Z'u ~`II.

       6       The Court find no condition or combination ofconditions will reasonably assure:
       7       A.()appearance of defendant as required; and/or
       8       B. (~afety of any person or the community.
       9                                                        III.
      10       The Court has considered:
      11       A.(~e nature and circumstances ofthe offense, including whether the offense is a crime of
      12            violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
      13            firearm, explosive, or destructive device;
      14       B. (       the weight of evidence against the defendant;
      15       C. (/f the history and characteristics of the defendant;
      16       D. (~ the nature and seriousness ofthe danger to any person or to the community.
      17                                                        N.
      18       The Court concludes;
      19       A.(~Defendant poses a risk to the safety of other persons or the community because:
      20
      21                       0~ ~~'1~~/~rr~~~/~~-~~'• ,~~ice/i.T/~~~
      22                      ~
                              ~ ~
                                7/~.~! ~ /J' `~~/l~ ~r'K~~~~G vim/ ;~,/../✓~~~?~~/

      23
      24
      25
      26 ///
     27 ///

      28 //l

                                        ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

           CR-94(06/07)                                                                                   Paee 2 of3
Case 2:21-mj-04236-DUTY Document 9 Filed 09/13/21 Page 3 of 3 Page ID #:17




   1         B. ()History and characteristics indicate a serious risk that defendant will flee because:
   2
   3
  4
   5
  6
   7
   8         C.() A serious risk exists that defendant will:
   91
                        1.() obstruct or attempt to obstruct justice;
  10                    2.() threaten, injure or intimidate awitness/juror, because:
  11 '
  12
  13
  14
  15
  16
  17         D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
  18                    provided in 18 U.S.C. 31 2(e).
                          ,rid~~4~~~~
  19         IT IS ORDERED that defendant be detained prior to trial.

 20          IT IS FURTHER ORDERED that defendant be confined as far as practicable in a
                                                                                               corrections
 21      facility separate from persons awaiting or serving sentences or persons held pending appeal.

 22          IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

 23      consultation with his counsel.

 24
 25
 26 DATED:                /
                                                    .S. MAGISTRATE /DISTRICT JUDGE
 27

 ~: ~                                                          ~~~A~LE~ F. E`CK
                                     ORDER OF DETENTION AFTER HEARFNG (18 U.S.C. §3142(1))

         CR-94(06/07)                                                                              Pane Z of Z
